                                       Case 3:15-cv-02281-WHA Document 437 Filed 07/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   TOTAL RECALL TECHNOLOGIES,
                                  11                   Plaintiff,                              No. C 15–2281 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   PALMER LUCKEY, et al.,                                  NOTICE RE CONTRACT
                                                                                               CONSTRUCTION ORDER
                                  14                   Defendants.

                                  15

                                  16

                                  17         The Court has read both sides’ submissions regarding credibility issues for our jury. The

                                  18   final construction order explained all that needs explaining. No further orders will issue on

                                  19   contract interpretation until possibly the end of the trial evidence in the first phase of trial.

                                  20   Silence between then and now should not be construed as agreement or disagreement with any

                                  21   of the recent arguments in both sides’ submissions.

                                  22

                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: July 26, 2021

                                  26
                                  27
                                                                                                 WILLIAM ALSUP
                                  28                                                             UNITED STATES DISTRICT JUDGE
